Citation Nr: 1510259	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an ear disorder, separate from hearing loss and tinnitus (claimed as otitis media).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for upper lip scar, post trauma.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1966 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  The Board remanded the case for additional development in July 2011.

The case was subsequently returned to the Board for appellate review, and in May 2014, the Board remanded the claims for additional development.  With regard to the Veteran's claim for entitlement to service connection for an ear disorder, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for upper lip scar, post trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was treated for ear pain in June 1966 and was diagnosed with an ear infection in June 1966 during his active service. 

2. At separation from active service, no complaints of ear problems were made by the Veteran and no diagnosis of an ear condition was made during the Veteran's separation examination in February 1968. 

3. The Veteran does not have a current diagnosis of an ear disorder, separate from hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for an ear disorder, separate from hearing loss and tinnitus (claimed as otitis media) have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has filed a claim for service connection for an ear disorder, separate from hearing loss and tinnitus, (hereinafter "an ear disorder").  Unfortunately, while the Veteran may indicate that he has suffered from recurrent symptoms related to his right ear since his active service, the Board notes that the Veteran does not currently have a diagnosed ear disorder of either ear, and therefore, service connection for an ear disorder must be denied.   

In March 2008, filed a claim for service connection for otitis media, right ear and indicated that this disability began in 1967.  The Veteran's service treatment records indicate that he was treated for ear pain in June 1966 and that he was diagnosed with an ear infection in June 1966.  He was prescribed hot soaks as treatment for this condition.  His separation examination in February 1968 did not indicate any ear infections or any ear disorder.  The "Report of Medical History" completed by the Veteran reported "eye trouble" but no ear problems were mentioned. 

Treatment records from the San Juan VAMC indicate that in November 2007 the Veteran was seen for an audiology assessment with complaints of "hearing difficulties" on some occasions but without a specific hearing deficit.  The Veteran denied "history of otitis media or any other middle ear pathology."  Physical examination of the ear canals was conducted, which showed ear canals free of cerumen.  He was not diagnosed with an ear disorder.  In March 2008 the Veteran reported complaints of "fullness of the right ear accompanied by ringing noises."  An electronystagmorgram (ENG) was conducted and displayed normal findings.  The physician stated that examination indicated that the Veteran's ear canal and tympanic membranes were O.K. 

After the Veteran's claim was denied by the RO in the above-referenced June 2008 rating decision, the Veteran submitted a notice of disagreement indicating, in pertinent part, that he continued to suffer from "otitis media, right ear, to include bilateral tinnitus" as a result of his active service.  

In October 2011, the Veteran was seen for an audiological examination.  The examiner stated that "in relation to the otitis media condition, no evidence of middle ear pathology was present in current evaluation."

In December 2012, the Veteran was seen at San Juan VAMC for a follow up audiological evaluation.  The physician noted that the Veteran complained of decreased speech recognition since several years ago.  Physical examination reported that his right and left ear canals were free of cerumen.  The only diagnosis made related to the Veteran's ears was hearing loss. 

In July 2013, the Veteran was seen at the San Juan VAMC with complaints that his hearing aids were too weak.  Physical examination found right ear was plugged with wax and lavage (ear irrigation with a solution of tepid water and hydrogen peroxide) was recommended.  The hearing aids were checked, cleaned, the batteries were replaced, and were working properly after the Veteran's ear lavage.  

In October 2013, the Veteran again complained of weak hearing aids.  The hearing aids were checked and adjusted.  The Veteran's ear canals were noted to be clear.  

In February 2014, the Veteran complained of discomfort in his right ear canal that occurs sporadically.  The Veteran's ear canals were noted to be clear, without secretions, erythema, or tenderness.  The assessment was dryness of the ear canal.  No diagnosis of any ear infection was made.  

In August 2014, the Veteran underwent a VA examination for ear conditions that included examination for vestibular and infections conditions.  On examination, the Veteran complained of hearing loss with poor speech understanding.  He stated that he had noise exposure since working while on active duty at a firing range for 13 months.  He stated that he also has constant, bilateral tinnitus that is greater on the right than the left.  

It was noted that the Veteran was not taking any continuous medication for any ear related condition.  The Veteran did not demonstrate having any signs or symptoms attributable to chronic ear infections, inflammation, or any other ear disorder.  The Veteran was not reported to have had any surgical treatment related to an ear disorder.  Physical examination of the external ear, ear canal, and tympanic membrane were reported to be normal.  The Veteran's Romberg test was positive for unsteadiness but the Veteran's dix hallpike test for vertigo was negative.  Upon completion of the examination, the examiner did not diagnose the Veteran with an ear disorder.  Moreover, the examiner remarked that "the Veteran made no mention of chronic ear infections [and] physical examination reveals no findings associated with chronic otitis.  Diagnostic audiological examination does not reveal findings associate to chronic ear infections."

Upon review of the evidence of record, from November 2007 through the present, the evidence of record does not indicate that the Veteran has been diagnosed with an ear disorder during this period.  The Veteran has reported complaints of "ear fullness," "ear dryness", "sporadic ear discomfort" and has had periods of built up ear wax, but the Veteran has not been diagnosed with an ear disorder during the appeal period.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon the evidence of record, the only evidence that supports that the Veteran currently has a current ear disorder is the assertions of the Veteran, but at times the Veteran's statements can be contradictory.  While in July 2011, the Veteran reported that he should be granted service connection for based upon continuity of symptomology, the Veteran denied a history of otitis media or middle ear pathology during an audiological evaluation in November 2007.  During his ear examination in August 2014, the Veteran did not report any history of chronic ear infections and the examination does not indicate that he reported recurrent ear symptoms other than hearing loss and tinnitus.  Unfortunately, the evidence of record does not support the Veteran's contention that he has a current ear disorder.     

While the Board understands that the Veteran is competent to report what he experiences through his five senses, such as pain, the Board finds that an ear disorder is a complex disorder that is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Even if the Veteran is competent to self-diagnosis such a condition, the Board finds the opinions of multiple VA physicians to be of greater weight regarding whether the Veteran has a diagnosis of a current ear disorder.  Despite making complaints of ear discomfort and symptoms and undergoing multiple examinations, the Veteran has not been diagnosed with an ear disorder by any medical expert of record throughout the appeal period.  

To the extent that the Veteran is seeking service connection for complaints of pain or discomfort that aren't specifically related to otitis media or another type of ear disorder, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Further, to the extent that the Veteran's initial claims of otitis media and "ear fullness of the right ear" were related to complaints of tinnitus, the Board notes that the Veteran's claim for tinnitus and his claim for an ear disorder were bifurcated in the previous May 2014 Board decision.  In that decision, the Veteran's claim for service connection for tinnitus was granted and, with regard to those complaints, the benefits sought on appeal were granted.  

However, with regard to Veteran's claim for service connection for an ear disorder, the evidence of record weighs against a finding that has a current ear disorder that has causal origins in service.  There is no evidence that the Veteran has a current ear disorder, or that he has had one since filing his claim in March 2008.  Accordingly, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in an April 2008 letter, issued before the June 2008 rating decision that the Veteran appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Service connection for an ear disorder, separate from hearing loss and tinnitus, is denied.


REMAND

The Board notes that with respect to the Veteran's claim for service connection for bilateral hearing loss that the May 2014 Board remand noted the following enlistment audiometric results from the Veteran's service treatment records (STR):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
0
LEFT
10
10
10
5
0

And his separation examination audiometric readings in 1968 reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
10
10
10
-
15

While the Veteran's hearing acuity may have been within normal limits for VA disability purposes, the Board noted that there were still significant threshold shifts noting loss at the 4000 Hz level during the Veteran's active service (zero Hertz to 15 Hertz loss during service).  The Board requested that an examination be conducted that acknowledged these threshold shifts that occurred while the Veteran was in active service and discuss what impact such evidence had with regard to the Veteran's current hearing loss and his in-service acoustic trauma.

While the examiner indicated that a threshold shift occurred, the examiner failed to discuss this evidence in his rationale for his opinion that the Veteran's current hearing loss was less likely than not related to his active service.  Accordingly, the Board finds July 2014 examination to be inadequate.  As such, a remand is necessary in order to obtain a new VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also notes that the Veteran has filed for service connection for upper lip scar, post trauma but very little information regarding this claim has been obtained and the Veteran has not been afforded a VA examination in relation to this condition.  The Veteran's service treatment records are silent to any upper lip trauma and his post service treatment records do not indicate the presence of a scar on his head or face, but the Board notes that such an injury and diagnosis may lie within the realm that could be supported by lay evidence.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he has personal knowledge).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred as a result of his active service.  The examiner should specifically discuss the Veteran's decibel shifts of 15 decibels in the 4000 hertz frequency of both ears and that these shifts occurred during the Veteran's active service and were documented at separation from service.  

b. If the examiner opines that the Veteran's current bilateral hearing loss is not at least as likely as not related to his in-service noise exposure, the examiner is also asked to comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to determine if the Veteran has a scar on his upper lip.  If the Veteran has a scar on his upper lip, the examiner should take a history from the Veteran regarding how and when he developed the scar.  The examiner should provide opinions as to the following:

a. Whether the Veteran has any current scar on his upper lip (or mouth) and if so, if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scar was incurred during, or as a result of, his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given why such an opinion cannot be provided. 

3.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


